DETAILED ACTION
This office action is in response to applicant’s communication filed on 10/15/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 9, and 17 have been amended.  Claims 4, 8, 12, 16, and 20 are canceled.  Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
Examiner hereby decides to issue a second non-final. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  




Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 9 is directed to a non-transitory computer readable medium; and claim 17 is directed to a method. Thus, independent claims 1, 9 and 17 are directed to a statutory category of invention.  
However, claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “receive, from a user, a deposited amount of resources in a foreign medium of exchange that is not a local medium of exchange of an account of the user; store the deposited amount of resources without converting it to the local medium of exchange of the account of the user; generate a virtual account for the user configured to represent amounts of resources in the medium of exchange that is not the local medium of exchange of the account of the user; populate the virtual account with the deposited amount of resources; invest the deposited resources; permit the amount of funds in the virtual account to grow over time based on a predetermined interest rate; monitor account information associated with the virtual account of the user and an occurrence of a triggering event.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 


Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional, positive elements recite “the triggering event comprise a determination that the user is requesting a withdrawal of a portion of a current amount of resources in the virtual account…., automatically converting the portion of the current amount of resources in the virtual account into an amount in the second foreign medium of exchange at a most-favorable exchange rate; and automatically dispensing the converted amount in the second foreign medium of exchange.” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 	The recited computing elements, i.e. the “a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code” of claim 1; the “non-transitory computer readable medium… 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to 

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 3 are also directed to abstract idea of determining a geographic location and therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claims 2 and 5-7 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing what a triggering event would entail.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0074].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.



As per claim 1, Ward teaches: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to (see [0006]): 
receive, from a user, a deposited amount of resources in a foreign medium of exchange that is not a local medium of exchange of an account of the user; store the deposited amount of resources without converting it to the local medium of exchange of the account of the user; generate a virtual account for the user configured to represent amounts of resources in the medium of exchange that is not the local medium of exchange of the account of the user; populate the virtual account with the deposited amount of resources; ([0032], The at least one host computing device may further configured to determine a location of a cardholder, and based on the location of the cardholder, make at least one virtual foreign currency account available to satisfy at least a portion of the payment for the for the foreign exchange transaction. The at least one host computing device is configured to: accept a foreign currency deposit to at least one virtual prepaid foreign currency account by a cardholder via a payment card transaction.);
monitor account information associated with the virtual account of the user and an occurrence of a triggering event; receive an indication that the triggering event has occurred; and 
in response to receiving the indication that the triggering event has occurred, automatically perform a triggering action ([0036], The method may also include determining a location of a cardholder, and based on the location of the cardholder, make at least one virtual foreign currency 

Ward does not explicitly disclose, but Galit teaches:
invest the deposited resources; and permit the amount of funds in the virtual account to grow over time based on a predetermined interest rate ([0014], The operations can also include establishing the interest-bearing foreign destination currency transaction account (to be funded by the domestic currency funds provided by the traveler) responsive to the receiving of the amount of traveler desired foreign destination currency funds to open the interest-bearing foreign destination currency transaction account and/or the receiving of the at least indicia of the traveler selected domestic currency funds payment method. The operations can further include establishing a maturity date for the interest-bearing foreign destination currency transaction account…………….).
wherein the triggering event comprise a determination that the user is requesting a withdrawal of a portion of a current amount of resources in the virtual account (see [0064].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galit with the teaching of Ward as they relate to a managing foreign currency funds for travel abroad.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ward offers the embodiment of an electronic payment card systems that includes foreign exchange transaction authorization with virtual prepaid foreign currency accounts linked to payment card accounts for home currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of foreign exchange transaction authorization 

Ward in view of Galit do not explicitly disclose, but Singh teaches:
wherein the user is determined to be located in a geographic location associated with a second foreign medium of exchange that is different from the local medium of exchange and the foreign medium of exchange ([0025], FIG. 3 illustrates a situation wherein a user 13 establishes two foreign currency accounts 10 via the mobile app 14, the first foreign currency designated as FC1 and the second different foreign currency designated as FC2. In this example, when the user 13 is in the first foreign country, the foreign ATM 12 will dispense foreign currency FC1 to the user 13. When the user 13 is in the second foreign country, the foreign ATM 22 will dispense foreign currency FC2 to the user 13.)
automatically dispensing the converted amount in the second foreign medium of exchange ([0005], When the user 13 is in the second foreign country, the foreign ATM 22 will dispense foreign currency FC2 to the user 13.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galit/Ward with the teaching of Singh as they relate to a managing foreign currency funds for travel abroad.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ward offers the embodiment of an electronic payment card systems that includes foreign exchange transaction authorization with virtual prepaid foreign currency accounts linked to payment card accounts for home currency transactions.  One of ordinary skill in the art at the time the 

Ward in view of Galit in view of Singh do not explicitly disclose, but Bhos teaches:
wherein the triggering action comprises: automatically converting the portion of the current amount of resources in the virtual account into an amount in the second foreign medium of exchange at a most-favorable exchange rate (see claim 1, in response to determining the account provider is located in the first country and the partner account provider is located in the second country, automatically determining and locking-in, by the provider computing system, a lowest exchange rate based on analyzing at least two exchange rates and selecting the lowest exchange rate,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galit /Ward/Singh with the teaching of Bhos as they relate to a managing foreign currency funds for travel abroad.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ward offers the embodiment of an electronic payment card systems that includes foreign exchange transaction authorization with virtual prepaid foreign currency accounts linked to payment card accounts for home currency transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of foreign exchange transaction authorization with virtual prepaid foreign currency accounts as disclosed by Ward to the method of automatically 

As per claim 2, the combination of Ward, Galit, Singh, and Bhos teaches the limitation of claim 1.  Ward further teaches: the triggering event comprises a determination that the user is in a geographic location associated with the foreign medium of exchange; the triggering action comprises automatically modifying the account of the user to execute requested transactions in the foreign medium of exchange for a predetermined period of time; and the processing device is further configured to execute computer-readable program code to: receive a request from the user to execute a transaction; and execute the transaction using the foreign medium of exchange (see [0069-0070]).

As per claim 3, the combination of Ward, Galit, Singh, and Bhos teaches the limitation of claim 2.  Ward further teaches: determine that the user is no longer in the geographic location associated with the foreign medium of exchange; and in response to determining that the user is no longer in the geographic location associated with the foreign medium of exchange, modify the account of the user to execute requested transactions in the local medium of exchange ([0094], At step 810, the foreign currency account manager computing device identifies a foreign exchange transaction from the transaction data received. For example, the BIN of the payment card and the merchant id may be compared to determine whether the payment transaction involves a foreign currency. If a transaction is not identified as a foreign exchange transaction at step 810, the transaction may be approved as normal on the payment network and payment may be made in the home currency of the payment card.)

the triggering event comprises a request for withdrawal of a portion of a current amount of funds in the virtual account; and the triggering action comprises automatically dispensing the portion of the current amount of funds in the virtual account in the foreign medium of exchange (see [0064].)

As per claim 6, the combination of Ward, Galit, Singh, and Bhos teaches the limitation of claim 1.  Singh further teaches: the triggering event comprises a determination that an exchange rate for the deposited resources to convert to the local medium of exchange meets a predetermined threshold conversion rate; and the triggering action comprises: automatically converting the amount of funds in the virtual account into the local medium of exchange; and populating the resulting converted amount of funds in the account of the user that is in the local medium of exchange (see pp0039-0040).

As per claim 7, the combination of Ward, Galit, Singh, and Bhos teaches the limitation of claim 1.  Singh further teaches: the triggering event comprises a request from a computing device of the user to transfer a portion of a current amount of resources in the virtual account to an account of a second user; and the triggering action comprises automatically transferring the portion of the current amount of resources from the virtual account of the user to the account of the second user, wherein the portion of the current amount of resources remains in the foreign medium of exchange (see pp 0039-0042).

As per claims 9-15 & 17-20, they disclosed the same inventive as claim 1-8. They are therefore rejected under the same rationale.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                             	1/7/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685